IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50853
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO ALBERTO RODRIGUEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. DR-98-CR-48-1
                       --------------------
                          August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Having entered a conditional guilty plea to unlawful

transportation of aliens in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii), Mario Alberto Rodriguez appeals the district

court's denial of his motion to suppress evidence.     Rodriguez

argues that the district court clearly erred in crediting a

Border Patrol officer’s testimony that Rodriguez’s vehicle

appeared to be heavily loaded.   Based on the evidence presented

at the suppression hearing, we find no error in the district

court’s finding that the car appeared to be heavily laden or in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50853
                                -2-

its determination that there was reasonable suspicion to stop the

vehicle.   United States v. Ceniceros, 204 F.3d 581, 584 (5th Cir.

2000); United States v. Orozco, 191 F.3d 578, 581-82 (5th Cir.

1999), cert. denied, 120 S. Ct. 996 (2000).

     AFFIRMED.